Case: 21-51068     Document: 00516293958         Page: 1     Date Filed: 04/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 25, 2022
                                  No. 21-51068                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Eric S. Ray,

                                                           Petitioner—Appellant,

                                       versus

   Scott Crow, Director, Oklahoma Department of Corrections,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 21-CV-244


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Appellant Eric S. Ray appeals the district court’s final judgment
   dismissing his petition for a writ of habeas corpus under 28 U.S.C. § 2241
   and denying all his pending motions. For the reasons that follow, we
   AFFIRM the judgment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51068     Document: 00516293958           Page: 2   Date Filed: 04/25/2022




                                    No. 21-51068


                                         I.
          While at their home in Oklahoma, Eric S. Ray punched his wife in the
   face on October 3, 2018; he then fled to Texas and was arrested in Ector
   County for possession of marijuana on October 23. He was subsequently
   notified of two outstanding warrants, one in Arkansas for failure to appear
   and the other in Collin County, Texas, for a charge of theft by check. After
   being arraigned on October 31 for the two Texas offenses, he was placed on a
   no-bail hold. On November 9, Ray was notified that he was also wanted by
   the State of Oklahoma on a felony charge of assault and battery of his wife.
   On December 13, Ray was taken into the custody of a sheriff’s deputy from
   McCurtain County, Oklahoma, who traveled to Collin County, Texas, to
   transport Ray from Texas to Oklahoma. On December 14, Ray was arraigned
   on the domestic violence charge. In May 2019, a jury found Ray guilty on two
   counts of domestic assault and battery resulting in great bodily harm of his
   wife, and he is currently serving a thirty-year sentence in Oklahoma for those
   convictions.
          Ray sued the Director of the Oklahoma Department of Corrections
   challenging his custody through a pro se petition for a writ of habeas corpus
   under 28 U.S.C. § 2241. He alleges violations of his rights under the Fourth,




                                         2
Case: 21-51068          Document: 00516293958              Page: 3      Date Filed: 04/25/2022




                                            No. 21-51068


   Fifth, Eighth, and Fourteenth Amendments,1 as well as under the Uniform
   Criminal Extradition Act2 and Interstate Agreement on Detainers Act.3
           Ray claims that his initial arrest on October 23 in Ector County was
   illegal and that he was illegally detained until his transfer on December 13 to
   Oklahoma. He requests that the court “void [his] current conviction and
   furthermore dismiss all charges . . . in all three states . . . with prejudice.”
   The district court dismissed his petition without prejudice because (1) Ray’s
   allegation that his initial arrest was illegal was merely conclusory and (2) the
   doctrines of abstention and mootness prevented the court from reversing
   Ray’s extradition. Ray timely appeals.
                                                 II.
           We review “a district court’s abstention ruling for abuse of discretion,
   but [we] review[] de novo whether the elements for Younger abstention are
   present.” Bice v. La. Pub. Def. Bd., 677 F.3d 712, 716 (5th Cir. 2012). Pursuant
   to the Supreme Court’s abstention doctrine announced in Younger,4 federal
   courts must not exercise jurisdiction over a suit when three conditions are
   met: “(1) the federal proceeding would interfere with an ‘ongoing state



           1
            Ray asserts on appeal that his constitutional rights under the First and Sixth
   Amendments were violated. “‘As a court for review of errors,’ we do ‘not . . . decide facts
   or make legal conclusions in the first instance,’ but ‘review the actions of a trial court for
   claimed errors.’” Montano v. Texas, 867 F.3d 540, 546 (5th Cir. 2017) (quoting Browning v.
   Kramer, 931 F.3d 340, 345 (5th Cir. 1991)). Accordingly, we address only the allegations
   presented to the district court and adjudicated there.
           2
            The Uniform Criminal Extradition Act was codified into Texas law in the Texas
   Code of Criminal Procedure article 51.13.
           3
              “The Interstate Agreement on Detainers is hereby enacted into law and entered
   into by the United States on its own behalf and on behalf of the District of Columbia with
   all jurisdictions legally joining.” 18 U.S.C. app. 2 § 2.
           4
               Younger v. Harris, 401 U.S. 37 (1970).




                                                  3
Case: 21-51068         Document: 00516293958              Page: 4       Date Filed: 04/25/2022




                                          No. 21-51068


   judicial proceeding’; (2) the state has an important interest in regulating the
   subject matter of the claim; and (3) the plaintiff has ‘an adequate opportunity
   in the state proceedings to raise constitutional challenges.’” Id. (quoting
   Middlesex Cnty. Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 432
   (1982)). When these three conditions are met, “a federal court can assert
   jurisdiction only if ‘certain narrowly delimited exceptions to the abstention
   doctrine apply.’” Bice, 677 F.3d at 716 (quoting Tex. Ass’n Bus. v. Earle, 388
   F.3d 515, 519 (5th Cir. 2004)).
                                               III.
             The district court concluded that Younger abstention applies to Ray’s
   claim that his extradition was improper. On appeal, Ray neither contests the
   district court’s conclusion that the three abstention conditions were met nor
   argues that a “narrowly delimited exception[]” applies. Earle, 388 F.3d at
   519. “Failure to prosecute an issue on appeal constitutes waiver of the issue.”
   United States v. Green, 964 F.2d 365, 371 (5th Cir. 1992). Accordingly, Ray
   has not put forth sufficient argument to convince us that the district court
   erred.5
                                               IV.
             For the foregoing reasons, we AFFIRM.




             5
              Ray also asserts that his initial arrest was illegal. Although the illegal arrest
   allegation is also subject to the abstention analysis, we note another ground for affirmance.
   “[P]ro se habeas petitions must be construed liberally,” Koch v. Puckett, 907 F.2d 524, 530
   (5th Cir. 1990), however, “mere conclusory allegations on a critical issue are insufficient
   to raise a constitutional issue.” United States v. Woods, 870 F.2d 285, 288 n.3 (5th Cir.
   1989). Ray does not allege what made his arrest on October 23 illegal; thus, this allegation
   is conclusory and insufficient to raise a constitutional issue as to his initial arrest.




                                                4